Case: 19-11337     Document: 00515824328         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 16, 2021
                                  No. 19-11337                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Gene Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:09-CR-36-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Michael Gene Williams, federal prisoner # 28042-077, has appealed
   the district court’s order denying his motion for a sentence reduction under
   Section 404 of the First Step Act of 2018. At his initial sentencing, Williams
   was found to be a career offender under U.S.S.G. § 4B1.1 and was sentenced


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11337      Document: 00515824328           Page: 2     Date Filed: 04/16/2021




                                     No. 19-11337


   to 327 total months in prison, which was within the advisory guidelines range
   calculated under the career-offender provision. The district court denied the
   First Step Act motion based on its conclusion that Williams was eligible for a
   reduction, but a 327-month sentence was proper based on his criminal history
   and the nature and circumstances of his crimes of conviction. We review the
   district court’s ruling for an abuse of discretion. See United States v. Batiste,
   980 F.3d 466, 469 (5th Cir. 2020).
          Williams maintains that the district court erred in concluding that his
   guidelines range was not affected by application of the First Step Act. His
   claim is misguided. Although the Fair Sentencing Act reduced the statutory
   maximum sentence for his conviction for possession with intent to distribute
   cocaine base, see 21 U.S.C. § 841(b)(1)(B), Dorsey v. United States, 567 U.S.
260, 269 (2012), application of that lower statutory maximum does not affect
   the guidelines calculations under the relevant provisions of § 4B1.1, see
   United States v. Hegwood, 934 F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct.
285 (2019); § 4B1.1. Williams’s eligibility for a sentence reduction does not
   establish that he is entitled to one. See United States v. Jackson, 945 F.3d 315,
   321 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020).
          Further, Williams argues that the denial of his motion violated his due
   process rights. However, because the grant of a reduction is not mandatory,
   his claim lacks merit. See First Step Act of 2018, § 404(c), Pub. L. No. 115-
   391, 132 Stat. 5194, 5222 (2018); Jackson, 945 F.3d at 319.
          Williams also argues that the district court did not properly weigh the
   18 U.S.C. § 3553(a) sentencing factors. He asserts that the district court gave
   inordinate weight to his criminal history and to the facts underlying his
   offenses of conviction and failed to credit properly the evidence establishing
   his post-sentencing rehabilitation.




                                          2
Case: 19-11337      Document: 00515824328           Page: 3   Date Filed: 04/16/2021




                                     No. 19-11337


          The record reflects that the district court declined to grant a reduction
   after it reviewed the parties’ arguments, the record, and the § 3553(a) factors.
   The district court determined that Williams’s post-sentencing behavior did
   not outweigh the circumstances before it at his initial sentencing, including,
   inter alia, his offense conduct and his criminal history. The district court was
   not required to consider his post-sentencing conduct and could consider his
   criminal history and the nature of his offenses. See Jackson, 945 F.3d at 321-
   22. Because the district court decided to deny Williams’s motion after giving
   him a renewed, individualized assessment, he has failed to establish that the
   district court abused its discretion. See Batiste, 980 F.3d at 475-78.
          The order of the district court is AFFIRMED.




                                          3